      Case 1:18-mc-00037 Document 2 Filed 11/16/18 Page 1 of 2 PageID# 27



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION




 IN RE THE APPLICATION OF
 REPORTERS COMMITTEE FOR                              Misc. Action No.
 FREEDOM OF THE PRESS TO UNSEAL
 CRIMINAL PROSECUTION OF JULIAN
 ASSANGE




                       MOTION FOR ADMISSION PRO HAC VICE


       I, Caitlin Vogus, of the Reporters Committee for Freedom of the Press, 1156 15th Street

NW, Suite 1020, Washington, DC 20005, hereby move to admit pro hac vice Gabriel Rottman,

of the Reporters Committee for Freedom of the Press, 1156 15th Street NW, Suite 1020,

Washington, DC 20005, for the purpose of acting as counsel for the Reporters Committee for

Freedom of the Press in this matter. The required application is attached.



Respectfully submitted,

                                                  /s Caitlin Vogus
                                                    Caitlin Vogus
                                                    VA Bar No. 81054
                                                    THE REPORTERS COMMITTEE FOR
                                                    FREEDOM OF THE PRESS
                                                    1156 15th St. NW, Suite 1020
                                                    Washington, DC 20005
                                                    Phone: 202.795.9300
                                                    Facsimile: 202.795.9310
                                                    cvogus@rcfp.org
                                                    Counsel for Applicant the Reporters
                                                    Committee for Freedom of the Press
     Case 1:18-mc-00037 Document 2 Filed 11/16/18 Page 2 of 2 PageID# 28



                               CERTIFICATE OF SERVICE

    I hereby certify that the foregoing MOTION FOR ADMISSION PRO HAC VICE was
filed with the Clerk of Court using the CM/ECF system, and served on counsel for the following
via email and U.S. Mail:

Kellen Dwyer
U.S. Attorney’s Office (Alexandria)
2100 Jamieson Avenue
Alexandria, VA 22314
kellen.dwyer@usdoj.gov

Barry J. Pollack
Robbins Russell
2000 K Street, NW
4th Floor
Washington DC 20006
United States of America
bpollack@robbinsrussell.com
Attorney for Interested Party Julian Assange

This the 16th day of November, 2018.


                                               /s Caitlin Vogus
                                                  Caitlin Vogus




                                               2
